Exhibit 10.33

 

LOGO [g814577g64e32.jpg]      9721 Sherrill Blvd. | Knoxville, TN 37932     
865-560-4447 | fax 865-985-7792 Joseph G. NeCastro     
jnecastro@scrippsnetworks.com

Chief Financial & Administrative Officer

     assistant: Cindi Bowers | 865-560-4793

August 26, 2014

Mark Hale

9721 Sherrill Boulevard

Knoxville, TN 37932

 

  Re: Employment Agreement

Dear Mark:

Scripps Networks Interactive, Inc. (the “Company”), either directly or through
one of its subsidiaries, agrees to employ you and you agree to accept such
employment upon the following terms and conditions:

l. Term. Subject to the provisions for earlier termination provided in paragraph
8 below, the term of your employment hereunder shall become effective as of
January 1, 2015 and continue until December 31, 2015; provided that you and the
Company may mutually agree to extend the Term on terms and conditions similar to
those set forth herein, for two successive periods of one year each. Such period
shall be referred to as the “Term,” notwithstanding any earlier termination of
your employment for any reason. The Company shall provide you with at least
ninety (90) days’ notice prior to the expiration of the Term if the Company does
not intend to continue to employ you beyond the expiration of the Term. If the
Company does not provide you with such notice and the Company and you do not
agree in writing to renew or extend this Agreement or enter into a new
employment agreement upon the expiration of the Term, the parties agree that,
notwithstanding the expiration of this Agreement, you shall continue to be
employed by the Company on an at-will basis which means that either you or the
Company may terminate the employment relationship at any time, with or without
cause or advance notice.

2. Duties. You will be the Executive Vice President, Global Operations and Chief
Technology Officer, reporting to the Chief Financial and Administrative Officer
(“Reporting Senior”). You agree as a member of management to devote
substantially all your business time, and apply your best reasonable efforts, to
promote the business and affairs of the Company and its affiliated companies
during your employment. You will perform such duties and responsibilities
commensurate with your position and title during the Term, and as may be
reasonably assigned to you from time to time by your Reporting Senior. You shall
not, without the prior written consent of the Company, directly or indirectly,
during the Term, other than in the performance of duties naturally inherent to
the businesses of the Company and in furtherance thereof, render services of a
business, professional, or commercial nature to any other person or firm,
whether for



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 2

 

compensation or otherwise; provided, however, that so long as it does not
materially interfere with the performance of your duties hereunder, you may
serve as a director, trustee or officer of, or otherwise participate in,
educational, welfare, social, religious, civic, professional, or trade
organizations. Your principal place of employment shall be in Knoxville,
Tennessee.

3. Compensation.

(a) Annual Salary. For all the services rendered by you in any capacity under
this Agreement, the Company agrees to pay you no less than $560,000 a year in
base salary (“Annual Salary”), less applicable deductions and withholding taxes,
in accordance with the Company’s payroll practices as they may exist from time
to time during the Term. In the event this agreement is extended, your Annual
Salary may be increased by the Company in conjunction with your annual
performance review conducted pursuant to the guidelines and procedures of the
Company applicable to similarly situated executives, but in no event shall your
Annual Salary be less than the annual salary amount established under this
paragraph 3(a) for the immediately previous calendar year.

(b) Annual Incentive. During your employment hereunder, you shall be eligible to
participate in the Company’s applicable Annual Incentive Plan, as amended, or
any successor to such plan (the “Annual Incentive Plan”) with a target annual
incentive opportunity of 50% of your Annual Salary as established under
paragraph 3(a) (“Annual Incentive”). The Annual Incentive amount actually paid
shall be based on your attainment of, within the range of the minimum and
maximum performance objectives, strategic and financial goals established for
you by the Company. The Company shall pay to you any Annual Incentive under this
paragraph 3(b) in accordance with the terms and subject to the conditions of the
Annual Incentive Plan.

(c) Bonus. You will receive a bonus payment in the amount of $250,000, less
necessary withholding for taxes, within 30 days of your execution of this
Agreement. You will receive a second bonus payment in the amount of $250,000,
less necessary withholding for taxes, on January 1, 2016, provided you have not
voluntarily terminated your employment without Good Reason or as the result of
your death or disability prior to December 31, 2015. If we have mutually agreed
to extend the Term of this Agreement until December 31, 2016, you will receive a
third bonus payment in the amount of $250,000, less necessary withholding for
taxes, on January 1, 2017, provided you have not voluntarily terminated your
employment without Good Reason or as the result of your death or disability
prior to December 31, 2016. If we have mutually agreed to extend the Term of
this Agreement until December 31, 2017, you will receive a fourth bonus payment
in the amount of $250,000, less necessary withholding for taxes, on January 1,
2018, provided you have not voluntarily terminated your employment without Good
Reason or as the result of your death or disability prior to December 31, 2017.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 3

 

4. Benefits. During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to similarly
situated executives of the Company in accordance with the terms of each plan.
During your employment hereunder, you shall also be entitled to participate in
any employee retirement, pension and welfare benefit plan or program available
to similarly situated executives of the Company, or to the Company’s employees
generally, as such plans and programs may be in effect from time to time,
including, without limitation, pension, profit sharing, savings, estate
preservation and other retirement plans or programs, 401(k), medical, dental,
life insurance, short-term and long-term disability insurance plans, accidental
death and dismemberment protection, travel accident protection, and all other
plans that the Company may have or establish from time to time and in which you
would be entitled to participate under the terms of the applicable plan for
similarly situated executives. This provision is not intended, nor shall it have
the effect of, reducing any benefit to which you were entitled as of the
effective date of this Agreement. However, this provision shall not be construed
to require the Company to establish any welfare, compensation or long-term
incentive plans, or to prevent the modification or termination of any plan once
established, and no action or inaction with respect to any plan shall affect
this Agreement. You shall be entitled to be reimbursed by the Company for tax
and financial planning up to a maximum net amount of $10,000 per year. In
addition, the Company shall pay the cost of an annual “senior executive”
physical examination.

5. Business Expenses. During your employment hereunder, upon delivery of proper
documentation in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse you for reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to similarly
situated executives of the Company.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify that are
provided to any other similarly situated executives. Amounts that are vested
benefits or that you are otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or its
affiliates at or subsequent to the date of termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

7. Non-Competition, Confidential Information, Etc.

(a) Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 4

 

and obligations (including your commitment of substantially all business time)
under this Agreement. You agree that, during the Non-Compete Period (as defined
below), you shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company, or for any
customer of the Company, without the prior written consent of the Company;
provided, however, that this provision shall not prevent you from investing as a
less-than-one-percent (1%) stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the entire Term, unless earlier terminated as
set forth in Sections 8(b) or (c) as well as twelve (12) months after your
employment with the Company terminates for any reason, or on such earlier date
as you may make the election under paragraph 7(i) (which relates to your ability
to terminate your obligations under this paragraph 7(a) in exchange for waiving
your right to certain compensation and benefits).

(b) Confidential Information. You agree that, during the Term or at any time
thereafter: (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which: (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.

(c) No Solicitation or Interference. You agree that, during the Term and for one
(1) year thereafter, no matter how the Term ends, you shall not, directly or
indirectly: (i) employ or solicit the employment of any person who is then or
has been within six (6) months prior thereto, an employee, independent
contractor or consultant of the Company or any of its affiliated companies; or
(ii) interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of the Company or any of
its affiliated companies with any talent, production companies, vendors,
advertisers (including, without limitation their agencies or representatives),
sponsors, distributors, customers, suppliers, agents, consultants or independent
contractors.

(d) Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 5

 

the Company and/or any of its affiliated companies and any works in progress
resulting from such services, shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all rights of every
nature in such works, whether such rights are now known or hereafter defined or
discovered, with the right to use the works in perpetuity in any manner the
Company determines in its sole discretion without any further payment to you.
If, for any reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to the Company under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, whether now known or hereafter defined or discovered, and the Company
shall have the right to use the work in perpetuity throughout the universe in
any manner the Company determines in its sole discretion without any further
payment to you. You shall, as may be requested by the Company from time to time,
do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate your Reporting Senior or his designee as your attorney-in-fact with
the power to execute such documents on your behalf. To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights. This paragraph 7(d) is subject to, and does not
limit, restrict, or constitute a waiver by the Company or any of its affiliated
companies of any ownership rights to which the Company or any of its affiliated
companies may be entitled by operation of law by virtue of being your employer.

(e) Litigation.

 

  (i)

You agree that, during the Term, for one (1) year thereafter and, if longer,
during the pendency of any litigation or other proceeding, and except as may be
required by law or legal process: (x) you shall not communicate with anyone
(other than your own attorneys and tax advisors), except to the extent necessary
in the performance of your duties under this Agreement, with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company or any of its affiliated
companies, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to the Company’s Chief Legal
Officer; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 6

 

  such as interviews, you shall promptly notify the Company’s Chief Legal
Officer before providing any information or documents.

 

  (ii) You agree to cooperate with the Company and its attorneys, both during
employment and during the five (5) year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company will: (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

 

  (iii) Except as required by law or legal process, or as requested by the
Company’s Chief Legal Officer, you agree that you will not testify in any
lawsuit or other proceeding which directly or indirectly involves the Company or
any of its affiliated companies that was not filed by you, or which may create
the impression that such testimony is endorsed or approved by the Company or any
of its affiliated companies. In all events, you shall give advance notice to the
Company’s Chief Legal Officer that you will be testifying promptly after you
become aware that you may be required to provide it. The Company expressly
reserves its attorney-client and other privileges except if expressly waived in
writing.

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the Company. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 7

 

(g) Non-Disparagement. During the duration of your employment and for one
(1) year following the termination thereof for any reason, you shall not make,
nor cause any one else to make or cause on your behalf, any public disparaging
or derogatory statements or comments regarding the Company or its affiliated
companies, or its officers or directors; likewise, the Company’s officers will
not make, nor cause any one else to make, any public disparaging or derogatory
statements or comments regarding you.

(h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of one or all of paragraphs
7(a) through (h) of this Agreement will result in irreparable damage to the
Company and/or its affiliated companies and, accordingly, the Company may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to the Company.

(i) Survival; Modification of Terms. The obligations set forth under paragraphs
7(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 7(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or the
Company terminates your employment without Cause and you notify the Company in
writing, prior to the Company’s payment of any severance benefits in accordance
with paragraph 8(e)(i) through (vii) and pursuant to terms of the Company’s
Executive Severance Plan, that you have elected to waive your right to receive
termination payments and benefits in accordance with paragraph 8(e)(iii) through
(vii) and payable pursuant to the terms of the Company’s Executive Severance
Plan. You and the Company agree that the restrictions and remedies contained in
paragraphs 7(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable. For avoidance of doubt, you will
not be required to waive your rights to receive the payment under paragraphs
8(e)(iii) if you wish to be released from paragraph 7(a).

8. Termination.

(a) Termination for Cause. The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary or Annual Incentive or provide benefits, excluding any and
all

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 8

 

earned and/or vested compensation and/or benefits. “Cause” shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (ii) willful unauthorized
disclosure of Confidential Information; (iii) your material breach of this
Agreement; (iv) your gross misconduct or gross neglect in the performance of
your duties hereunder; (v) your willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other material reasonably known
to be relevant to such an investigation, or the willful inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Employment Handbook and
Ethics Code. The Company will give you written notice prior to terminating your
employment pursuant to (iii), (iv), (v), or (vi), of this paragraph 8(a),
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, you shall have
twenty (20) business days from the giving of such notice within which to cure
any failure, breach or refusal under (iii), (iv), (v), or (vi) of this paragraph
8(a); provided, however, that, if the Company reasonably expects irreparable
injury from a delay of twenty (20) business days, the Company may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.

(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company in accordance with the Company’s Executive Severance Plan. “Good Reason”
shall mean without your consent (other than in connection with the termination
or suspension of your employment or duties for Cause or in connection with your
Disability) exclusively: (i) a material diminution in your Annual Salary or
target Annual Incentive opportunity; (ii) a material diminution in your
authority, duties, or responsibilities; including, but not limited to, the
elimination of your current international responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom you are required to report, (iv) a requirement that you report to someone
else other than your Reporting Senior or similar positions then in effect that
results in a material change in your reporting structure that result in your
Reporting Senior no longer being a direct report to the Chief Executive Officer
of the Company; (v) a material diminution in the budget over which you retain
authority (except for good faith budget adjustments necessitated by the
legitimate business needs of the Company); (vi) a material change in geographic
location at which you must perform services under this Agreement from the
Company’s offices at which you were principally employed; or (vii) any other
action or inaction that constitutes a material breach by the Company of the
terms of the Agreement. Notwithstanding the foregoing, no event described above
shall constitute Good Reason unless: (1) you give notice of termination for Good
Reason to the Company in accordance with the Company’s Executive

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 9

 

Severance Plan specifying the condition or event relied upon for such
termination within ninety (90) calendar days after the initial existence of such
event; and (2) the Company fails to cure the condition or event constituting
Good Reason within thirty (30) calendar days after receipt of such notice.

(c) Termination Without Cause or for Disability. The Company may terminate your
employment under this Agreement without Cause or for “Disability” (defined by
reference to the employee long-term disability plan of the Company or a
subsidiary that covers you) at any time during the Term by written notice to you
in accordance with the Company’s Executive Severance Plan at least thirty
(30) days prior to the date of such termination.

(d) Termination as a Result of Death. Your employment with the Company shall
terminate in the event of your death.

(e) Termination Payments/Benefits. Subject to paragraph 7 and, as applicable,
paragraph 9, and pursuant to the terms, and subject to the conditions, of the
Company’s Executive Severance Plan, but in no event less than the benefits as
provided in this Agreement, in the event that your employment terminates under
paragraph 8(b), (c) or (d), you (or your estate or legal representative, if
applicable) shall thereafter receive the following benefits (in each case less
applicable deductions and withholding taxes):

 

  (i) Accrued Benefits: The portion of your Annual Salary earned, but not yet
paid, through your Date of Termination; any Annual Incentive earned, but not yet
paid, for a completed fiscal year preceding the Date of Termination; and any
accrued paid vacation, sick leave, sabbatical, holiday and other paid-time off,
to the extent not yet paid (collectively, the “Accrued Benefits”). The Accrued
Benefits shall be paid in a single lump sum within 30 calendar days after your
Date of Termination, or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.

 

  (ii) Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, which shall be
paid in a single lump sum at the same time that payments are made to other
participants in the annual incentive plan for that fiscal year (pursuant to the
terms of the applicable plan but in no event later than March 15 of the fiscal
year immediately following the fiscal year during which your Date of Termination
occurs), or as otherwise may be provided in a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan, and shall be
in lieu of any annual incentive that you would have otherwise been entitled to
receive under the terms of the annual incentive plan covering you for the fiscal
year during which your Date of Termination occurs.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 10

 

  (iii) Severance Payment. As additional severance (and not in lieu of any
annual incentive for the fiscal year in which your Date of Termination occurs),
a severance payment equal to 1.5 times the sum of your Base Salary and Target
Annual Incentive. The severance shall be paid in a single lump sum within 20
calendar days after the Release Deadline.

 

  (iv) Health Care Coverage. As long as you (or your estate or legal
representative) pays the required full monthly premiums for coverage, the
Company shall provide you and, as applicable, your eligible dependents with
continued medical and dental coverage, on the same basis as provided to
Company’s active executives and their dependents for 1.5 years (or, if earlier,
until you first become eligible for any such coverage under a plan maintained by
another employer or your spouse’s employer) (the “Benefit Continuation Period”).
In addition, within 20 calendar days after the Release Deadline, the Company
shall pay to you a lump sum cash payment equal to 18 times the monthly medical
and dental premiums based on the level of coverage in effect for you (e.g.,
employee only or family coverage) on the Date of Termination; provided, however,
that to the extent necessary to avoid a violation of Section 409A, any cash
payment attributable to medical and dental insurance premiums for periods more
than 18 months after your Date of Termination, shall be paid in monthly
installments at the same time that such premiums are due and payable. The
Benefit Continuation Period shall run concurrently with (and shall count
against) the Company’s obligation to provide continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act.

 

  (v) Life Insurance. The Company shall take all steps reasonably necessary to
continue the life insurance coverage applicable to you on your Date of
Termination (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy),
at no cost to you, for 1.5 years following your Date of Termination. The amount
of such coverage will be reduced by the amount of life insurance coverage
furnished to you at no cost by a third party employer.

 

  (vi) Financial Planning. An net amount of $10,000, which is intended to cover
the approximate cost of financial planning services for you for a period of one
year after your Date of Termination. This financial planning stipend shall be
paid in a single lump sum within 20 calendar days after the Release Deadline.

 

  (vii) Outplacement. The Company shall, at its sole expense as incurred,
provide you with outplacement services from a recognized outplacement service
provider for 12 months, the scope of such services to be determined in the sole
discretion of the Company.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 11

 

(f) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 8(e) with respect to medical
and dental benefits and life insurance), participation in all the Company
benefit plans and programs will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs.

(g) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 8(g) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

9. Severance Contingent On Release. Any compensation and benefits to be provided
under the Company’s Executive Severance Plan and described in paragraph
8(e)(ii), (iii), (iv), (v), (vi) or (vii) shall be provided only if you (or in
the case of your death or Disability, your legal representative, if applicable)
execute and do not later revoke or materially violate a release of claims the
form of that certain Form of Release attached to the Company’s Executive
Severance Plan (with such changes as the Company may determine to be required or
reasonably advisable in order to make the release enforceable and otherwise
compliant with applicable law) (the “Release”). The Release must be executed by
you and become effective and irrevocable in accordance with its terms no later
than the fifty-second (52nd) day following termination of your employment (the
“Release Deadline”).

10. Change in Control Protections. You shall be included in and covered by the
Company’s Executive Change in Control Plan, which is incorporated herein by
reference. Your Termination Pay Multiple, as defined in the Change in Control
Plan, will be at least “2.0”. In the event that such plan is terminated or you
are excluded from the plan for any reason during the Term, the Company agrees to
promptly amend this Agreement so that you are similarly covered and eligible for
the same benefits and protection thereunder.

11. Company’s Policies. You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Code of
Ethics.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 12

 

12. Indemnification; Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Tennessee,
against all costs, expenses, liabilities and losses you incur in connection
therewith. Such indemnification shall continue even if you have ceased to be an
officer, director, employee or agent of the Company or any of its affiliated
companies, and shall inure to the benefit of your heirs, executors and
administrators. The Company shall reimburse you for all costs and expenses you
incur in connection with any Proceeding within twenty (20) business days after
receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with such expenses. In addition, the
Company agrees to maintain a director’s and officer’s liability insurance policy
or policies covering you at a level and on terms and conditions no less
favorable than the Company provides it directors and senior-level officers
currently (subject to any future improvement in such terms and conditions),
until such time as legal or regulatory action against you are no longer
permitted by law.

13. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to your
Reporting Senior to the address shown on this Agreement (or any other address
designated in writing by the Company), with a copy, to the attention of the
Company’s Chief Legal Officer. Any notice given by mail shall be deemed to have
been given three (3) days following such mailing.

14. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. “Company” means the Company as defined in
this Agreement and any successor to

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 13

 

its business and/or assets as described above that assumes and agrees to perform
this Agreement by operation of law or otherwise.

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Tennessee.

16. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

17. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties. Capitalized terms used in this Agreement without
definition shall have the meaning given to such terms in the Company’s Executive
Severance Plan.

18. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

19. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law.

20. Section 409A of the Code. It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A of the Internal Revenue Code. In particular, any expense eligible
for reimbursement must be incurred, or any entitlement to a benefit must be
used, during the Term (or the applicable expense reimbursement or benefit
continuation period provided in this Agreement). The amount of the reimbursable
expense or benefit to which you are entitled during a calendar year will not
affect the amount to be provided in any other calendar year, and your right to
receive the reimbursement or benefit is not subject to liquidation or exchange
for another benefit. Provided the requisite documentation is submitted, the
Company will reimburse the eligible expenses on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 



--------------------------------------------------------------------------------

Mark Hale

August 26, 2014

Page 14

 

If the foregoing correctly sets forth our understanding, please sign, date and
return an original executed copy to me for our records.

Sincerely yours,

SCRIPPS NETWORKS INTERACTIVE, INC.

Joseph G. NeCastro

Chief Financial and Administrative Officer

 

ACCEPTED AND AGREED:

 

Mark Hale

Dated:

 